[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR PROTECTIVE ORDER
The motion for protective order is denied. The plaintiff noticed the defendant's deposition for July 13, 1994 and did not renotice it until December 9, 1994. The plaintiff provided the court with only one letter to defendant's counsel dated July 11, CT Page 275 1994 requesting alternate dates. The defendant noticed the plaintiff's deposition on October 25, 1994 and on the representation of defendant's counsel renoticed it several times since that date. The court orders that the deposition of the plaintiff be taken first, within five weeks from today's date with at least three weeks prior notice. On the completion of plaintiffs' deposition, the deposition of the defendant will be taken within five weeks from the conclusion of plaintiff's deposition and with at least three weeks prior notice.
LAWRENCE L. HAUSER, JUDGE